Dykman, J.
The plaintiff in this action is the holder of certificates issued at sales of real property for unpaid taxes *553and assessments made prior to the year 1876. Subsequently to the issuance of such certificates the sales were all declared void, and so the certificates became invalid and of no effect. This action is now brought for the recovery of the sums represented by the certificates and interest. The city acknowledges its liability to repay the principal, but controverts the right of the plaintiff to recover interest thereon. The portion of the certificate under which the repayment is claimed is that portion providing for a lease after expiration of two years, unless the premises are redeemed or irregularities be discovered. In which case said purchase money, and all sums paid for taxes or assessments on said premises, shall be repaid to said purchaser or his assigns provided this certificate be surrendered, etc. Chapter 388 of the Laws of 1884 under which these payments were to be made followed the certificates substantially and authorized the comptroller of the city to pay to the holders of certificates of sales made since 1862, the purchase price appearing upon the face of such certificates and certain sums for taxes and assessments. The authority of the comptroller was thus limited to the payment of principal only and conferred upon him no power for the payment of interest. As he was ready to pay the plaintiff the face of the certificates with the amounts paid for taxes and assessment the plaintiff could require no more and this action cannot be maintained.
The judgment should be affirmed, with costs.
Barnard, P. J., and Cullen, J., concur.